                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION
ROBIN J. CRAYCROFT,                           )   .
            Plaintiff,                        )
                                              )
         v.                                   )       Case No.
                                              )
UNITED STATES OF AMERICA,                     )
Serve:                                        )
U.S. Attorney Teresa A. Moore                 )       JURY DEMAND REQUESTED
U.S. Attorney* s Office                       )
Room 5510                                     )
400 East 9th Street                           )
Kansas City, MO 64106                         )
                                              )
Via Certified Mail:                           )
U.S. Attorney General Merrick Garland         )
U.S. Department of Justice                    )
950 Pennsylvania Avenue, NW                   )   .
Washington, DC 20530-000 I                    )
                                              )
Via Certified Mail:                           )
Chief Counsel, Torts                          )
General Law Service Center                    )
USPS National Tort Center                     )
1720 Market Street, Room 2400                 )
St. Louis, MO 63155-9948                      )
                                              )
                Defendant.                    )

                                         COMPLAINT

   COMES NOW Plaintiff Robin J. Craycroft, by and through her undersigned counsel, and for

her cause of action against Defendant United States of America, states and avers to the Court as

follows:

   1. Plaintiff Robin J. Craycroft (hereinafter "Plaintiff') is an individual citizen of the United

         States of America and a resident of Springfield, Greene County, Missouri.




           Case 6:21-cv-03078-MDH Document 1 Filed 03/26/21 Page 1 of 6
2. This claim arises out of the personal injury suffered by Plaintiff at the United States

    Postal Service Office in Springfield, Missouri located at 1442 S Glenstone Ave,

    Springfield, MO 65804 (hereinafter "US Post Office").

3. The US Post Office is a postal office owned and operated by the United States Postal

   Service.

4. The United States Postal Service is an agency of Defendant United States of America.

5. This cause of action arises under the Federal Tort Claims Act, 28 U.S.C. § 1346(b), 28

   U.S.C. § 1402, and 28 U.S.C. § 2671 et seq.

6. At all times material to this Complaint, Plaintiff was a patron of the United States Postal

   Service.

7. On or about August 20, 2020, a Federal Tort Claim was timely filed based upon the

   below mentioned negligence, acts and omissions. A copy of Plaintiffs Filed Packed of

   Documents including Form 95 is attached hereto as Exhibit A and incorporated herein by

   reference.

8. Defendant failed to make final disposition of the claim within six months after it was

   filed, and thus pursuant to 28 U.S.C. § 2675 it is deemed a final denial.

9. Jurisdiction of this Court is founded upon 28 U.S.C. § 2671 et. seq., 28 U.S.C. § 1402, 28

   U .S.C. § 1331, and 28 U.S.C. § 1346(b).

10. Venue is proper in this Court pursuant to 28 U.S.C. § 1402(b) because the cause of action

   accrued in Springfield, Missouri, within the Judicial District of the Western District of

   Missouri, Southern Division.

                              GENERAL ALLEGATIONS




                                              2
     Case 6:21-cv-03078-MDH Document 1 Filed 03/26/21 Page 2 of 6
11. Plaintiff incorporates by reference each and every preceding paragraph of her Complaint

    as if set forth more fully herein.

12. On or about November 19, 2019, Defendant was obligated and had a duty to exercise the

   highest degree of care to maintain the US Post Office, in a reasonably safe condition for

   patrons of Defendant.

13. On or about November 19, 2019, Plaintiff was a patron of Defendant at the US Post

   Office.

14. On or about November 19, 2019, Plaintiff entered onto Defendant's premises as a patron

   of Defendant and was caused to fall as a result of an unreasonably unsafe condition in the

   form of a cracked and uneven sidewalk located on Defendant's premises.

15. Defendant knew, or, in the exercise of reasonable care should have known, of the

   dangerous and defective condition of the sidewalk located on its premises, or Defendant

   created and/or allowed the dangerous condition of its sidewalk to exist through negligent

   acts or negligent omissions of its agents or employees, in its negligent maintenance or

   operation of its premises, and Defendant should have corrected the dangerous and

   defective condition of its sidewalk and/or warned Plaintiff of the unreasonably unsafe

   condition of its premises.

16. On or about November 19, 2019, Plaintiff was unaware of the dangerous and defective

   condition on the sidewalk area on Defendant's business premises.

17. At all relevant times herein, Defendant was negligent and breached the aforementioned

   duty in the following respects:




                                            3
      Case 6:21-cv-03078-MDH Document 1 Filed 03/26/21 Page 3 of 6
       a. Defendant failed to provide proper safeguards, or warnings, to the Plaintiff

            warning of the dangerous condition of the premises, failed to barricade or fence

            the drop off and/or cracked and uneven sidewalk in a timely manner;

       b. Defendant failed to repair the cracked and uneven sidewalk in a timely manner in

            an area Defendant knew or should have known patrons regularly walk;

       c. Defendant failed to maintain the above-mentioned sidewalk in a safe condition to

            ensure that Plaintiff would not be caused to trip, slip and/or fall as a result of the

            cracked and uneven sidewalk which existed, and which was known or should

            have been known to Defendant; and

       d. Defendant failed to properly inspect the sidewalk to ensure the sidewalk was free

            of defects, including cracks and uneven surfaces.

18. As a direct and proximate result of Defendant's negligence and dangerous condition of

   the US Post Office, Plaintiff suffered the following injuries:

       a. Plaintiff suffered from a left proximal humerus fracture;

       b. Plaintiff suffered from a toe fracture;

       c. Plaintiff suffered from severe pain in her knee;

       d. Plaintiff suffered from severe pain in her hip;

       e. Plaintiff suffered from severe pain in her shoulder;

       f.   Plaintiff suffered from severe pain in her left arm; and

       g. Plaintiff suffered from severe pain in her left foot.

19. As a direct and proximate result of Defendant's negligence and dangerous condition of

   the US Post Office, Plaintiff was forced to and did receive services of various doctors and

   service providers, including, but not limited to Cox Hospitals and other medical



                                               4
    Case 6:21-cv-03078-MDH Document 1 Filed 03/26/21 Page 4 of 6
    providers, including treatment from several physicians, providers of x-ray services,

    physical therapists, and radiologists.

20. As a direct and proximate result of Defendant's negligence and dangerous condition of

    the US Post Office, Plaintiff may be forced to receive services of various doctors and

    service providers in the future.

21. As a direct and proximate result Defendant's negligence and dangerous condition of the

    US Post Office, Plaintiffs general health, strength, and vitality have been impaired, as

   directly related to those injuries specified in paragraph I 8(a)-(g).

22. As a direct and proximate result of Defendant's negligence and dangerous condition of

   the US Post Office, Plaintiff did suffer and continues to suffer severe pain, suffering, and

   discomfort, as directly related to those injuries specified in paragraph 18(a)-(g) that

   prevents her from performing normal and customary activities as were possible before the

   occurrence stated herein.

23. Plaintiff as part of her Complaint believes that she is entitled to and seeks a judgment for

   monetary damages. Plaintiff believes she is entitled to Noneconomic Damages (General

   Damages), Economic Damages (Special Damages), and Future Damages.

   WHEREFORE, Plaintiff prays this Court enter judgment in her favor and against

Defendant for a fair and reasonable amount, for costs and attorney's fees, interest as allowed

by law, and for any other and further relief as the Court deems just and proper in the

premises.




                                              5
     Case 6:21-cv-03078-MDH Document 1 Filed 03/26/21 Page 5 of 6
.   ..


                                          LOWTHER JOHNSON


                                                                                   7:·
                                          =B...,:'---~-____,.--,.L""""C......::.--=-
                                          N. Austin Fax
                                          Missouri Bar Number 68060
                                          B. Jacob Haskins
                                          Missouri Bar Number 71920
                                          901 St. Louis Street, 20th Floor
                                          Springfield, MO 65806
                                          Telephone: 417-866-7777
                                          Fax:               417-866-1752
                                          mplaczek@lowtherjohnson.com
                                          afax@lowtherjohnson.com
                                          Attorneys for Plaintiff




                                      6
         Case 6:21-cv-03078-MDH Document 1 Filed 03/26/21 Page 6 of 6
